Mr. Chief Justice Shepard
delivered the opinion of the Court:
We find no foundation for the first and second assignments-of error.
The court, who heard all the witnesses in the case, found as a fact that the allegations of the bill had been proved. The testimony was sufficient.
The third assignment of error is founded on the remarks of the court to the effect that the co-respondent was the same person who had been charged in the former suit as co-respondent. This was a fact which the court, who heard the plaintiff’s bill of review, the decree in which was affirmed in Number 2663 \_ante, 15 6], knew as a fact that Hoffmeister had been the corespondent in that case. Further than this it does not appear that the court considered the testimony in the former case. The court did not base its decree upon any evidence in the former case. The reference to the identity of the parties in the two cases had nothing to do with the findings of the court.
The decree must be affirmed, with costs. Affirmed.